Citation Nr: 1100469	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to an increased evaluation for bipolar disorder 
with hypomania (formerly, schizophrenia), currently evaluated as 
50 percent disabling.
  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from July 1957 to June 1961 and 
from August 1963 to May 1971, when he was placed on the Temporary 
Disability Retired List.  The Veteran was removed from the 
Temporary Disability Retired List and officially discharged in 
February 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) issued in April 2008.
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
December 2009.  

The claim of entitlement to service connection for asbestosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran reported onset of hearing loss and tinnitus in 
1977.  

2.  The Veteran and his providers attributed 1977 complaints of 
hearing loss and tinnitus to post-service employment at the Long 
Beach Naval Shipyard, in conditions of "intense" noise 
exposure.

3.  The preponderance of the evidence establishes that the 
Veteran did not incur hearing loss or tinnitus in service, within 
a presumptive period following service, or as a result of 
exposure to hazardous noise during service.
4.  At a December 2009 hearing before the Board, and prior to the 
promulgation of a decision, the Veteran requested withdrawal of 
the issue of entitlement to an increased evaluation in excess of 
50 percent for a service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred during 
or as a result of active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's tinnitus was not incurred during or as a result 
of active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of increased evaluation in excess of 50 
percent for a service-connected psychiatric disability have been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2007, prior to the initial RO 
decision in this matter.  The letter informed the Veteran of the 
criteria for service connection, advised him of the evidence 
required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  

In 2006, the Court of Appeals for Veterans Claims ruled that VA 
must inform claimants of all elements of a service connection 
claim, including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Notice complying with this requirement was also 
included in the November 2007 letter to the Veteran.  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained the Veteran's service treatment 
records.  Although personnel records reflecting actual 
assignments have not been obtained, the accuracy of the Veteran's 
statements that he served aboard an aircraft carrier and was 
exposed to ship and aircraft noise has been assumed.  Post-
service VA and private treatment records, including records 
related to employment, are associated with the claims files.  The 
Veteran has been afforded VA audiology examinations.  

The Veteran has reported that he is receiving benefits from the 
Social Security Administration (SSA).  SSA records were 
requested.  SSA responded that the records have been destroyed.  
The SSA response is associated with the claims file, and the 
Veteran has been notified that the records are unavailable.  

Accordingly, as it appears that all obtainable evidence has been 
associated with the claims file, the Board notes that the 
evidence already of record is adequate to allow resolution of the 
appeal.  Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
All necessary development has been accomplished.  Appellate 
review does not result in prejudice to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Sensorineural 
hearing loss, however, may be presumed to have been incurred in 
service, if it becomes manifest to a degree of ten percent or 
more within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137 38 C.F.R. §§ 3.307(a), 
3.309(a).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in-service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  
In the present case, the Veteran contends that the bilateral 
hearing loss and tinnitus from which he now suffers is causally 
related to his active duty noise exposure.  
Facts

The Veteran's July 1957 induction examination and his June 1961 
separation examination, and August 1963 re-enlistment 
examination, August 1967 periodic examination, included whisper 
tests of the Veteran's hearing.  None of these examinations 
disclosed any hearing deficit.  The examinations after 1963 
disclose that the Veteran's military occupational specialty was 
data processing (DP).  The Veteran has reported that he was 
assigned to an aircraft carrier, and was exposure to aircraft 
noise, during his first period of service, form 1957 to 1961.  
There is no contradictory evidence of record, and the credibility 
of the Veteran's report is assumed.

The summary of the Veteran's hospitalized in service, in December 
1970, reflects that he reported that he reported that his head 
was throbbing and he was afraid it would blow up under the 
increased pressure.  He reported whistling sounds in his ears.  
He plugged his ears with cotton to increase his "stability" and 
to block out derogatory comments made by other patients.  No 
diagnosis of hearing loss or tinnitus was assigned.  

Post-service psychiatric treatment records reflect that the 
Veteran complied of marked sensitivity to noise.  The Veteran 
reported that exposure to noise made him anxious and angry.  A 
diagnosis of noise-induced hearing loss was assigned in January 
1977.  A July 1978 audiometric examination disclosed pure tone 
thresholds in the right ear at the tested frequencies of 500, 
1000, 2000, 3,000, and 4000 Hertz were 25, 20, 20, 30, and 50 
decibels, respectively.  In the left ear the pure tone thresholds 
were -20, 20, 20, 35, and 50 decibels.

In March 1980, a VA medical opinion was rendered indicating that 
the Veteran's 1978 audiologic examination and a current 
audiological examination disclosed that the Veteran had normal 
hearing below 4,000 Hz and a slight loss of hearing at 4,000 Hz.  
In April 1980, the Veteran's treating physician provided a letter 
to the Long 


Beach (California) Naval Shipyard advising the shipyard that 
continual exposure to loud noise was stressful to the Veteran.  
The provider recommended that the Veteran be transferred to 
employment where continual exposure to loud noise was not a 
factor.  

In an April 1981 evaluation report, MB, MD, Ph.D., stated that 
the Veteran was very sensitive to loud noise, and that noise 
caused the Veteran to be anxious.  Dr. B. stated that the Veteran 
had also developed tinnitus.  Dr. B. described the noise at the 
Naval Shipyard, where the Veteran worked as a pipefitter, as 
"intense," including noise from jackhammers, air compressors, 
diesel engines, and turbines.  Dr. B. stated that the Veteran 
worked at a shipyard from 1972 to 1980, and first noted hearing 
loss and "noises" in both ears in 1977.  

In November 2007, the Veteran sought service connection for 
hearing loss and tinnitus.  The Veteran indicated that he 
performed aircraft maintenance during service on an aircraft 
carrier.  

The examiner who conducted VA audiology examination in December 
2007 described the Veteran's noise exposure history as an 
aircraft mechanic in service and in construction at a Naval 
Shipyard post-service.  The Veteran stated that he had tinnitus 
since he got out of the Navy and stated working in a shipyard.  
The diagnosis was sensorineural hearing loss and subjective 
tinnitus "since service."  The examiner also stated that no 
opinion was requested.  

In March 2008, the examiner was asked to provide an opinion as to 
whether the Veteran's hearing loss and tinnitus were related to 
his service.  The examiner opined that it was less than likely 
that hearing loss was related to service.  The examiner did note 
that the Veteran's hearing was relatively unchanged from 2006 to 
2008, suggesting that aging was not the sole basis for the 
Veteran's hearing loss.  

At his Travel Board hearing, the Veteran testified that he first 
noticed hearing loss and tinnitus in service, and that those 
complaints remained chronic and continuous after service.



1.  Claim for service connection for hearing loss

The Veteran contended, in his 2007 statement and his 2007 VA 
examination that he noticed hearing loss in service.  The 
clinical records associated with the Veteran's service reflect 
that, although the Veteran reported "whistling" in his ears, 
this complaint was assumed to be attributable to his psychiatric 
disorder.  The Board finds it significant that no diagnosis of 
hearing loss was assigned.  

Clinical records dated in 1977 clearly establish that the Veteran 
reported in 1977 that he first noticed hearing loss in 1977.  The 
Veteran's statements in 1978 through 1981, as noted by private 
treating providers, reflect that the Veteran's complaint of 
"whistling" in the ears was not noted during treatment from 
1970 to 1977.  The providers noted that the Veteran reported that 
he first noticed hearing loss in 1977.  

The Board finds it significant that no audiologist or provider 
who treated the Veteran for hearing loss or complaints of 
sensitivity to loud noise during the period from 1977 to 1981 
noted any report by the Veteran of noise exposure to aircraft or 
engines during service during the Veteran's first enlistment 
(1957 to 1961).  MB, MD, noted in a lengthy April 1981 evaluation 
that the only noise exposure history provided by the Veteran 
prior to 1972 was use of firearms beginning at age 16 and during 
basic training.  Dr. MB specifically concluded that the Veteran 
"did not have any difficulty with his ears" prior to employment 
at the Long Beach Naval Shipyard beginning in 1972.  (Emphasis in 
the original, page 10, report of MB, MD, Ph.D.).    

The Board finds the descriptions of the "intense" noise at that 
employment, including noise from jack hammers and noise the 
Veteran experienced while driving the "vactor," a truck 
specially fitted with pressurized water rods for cleaning storm 
drains, particularly significant.  The clinical records dated 
from 1977 to 1981 are contemporaneous to the Veteran's complaints 
of hearing loss at that time.  Because these records were 
completed at the time the Veteran first sought treatment for 
hearing loss, these records are of greater weight than the 
statements and 


testimony provided to support the 2007 claim for service 
connection.  The Board is particularly persuaded that the 
Veteran's contemporaneous statement to an examiner who conducted 
April 1981 examination was accurate.  At that time, the Veteran 
stated that he began to notice hearing loss in 1977.  

In particular, the records dated in 1977 through 1981 contradict 
the statements and testimony provided by the Veteran in 
connection with his 2007 claim.  The Board finds that the 
Veteran's contentions and statements that he noted hearing loss 
in service are not credible, in light of the contradictory and 
contemporaneously provided evidence dated from 1977 through 1981.  

As noted above, the clinicians who saw the Veteran from 1978 to 
1981 described in detail the intense noise exposure at the Naval 
Shipyard and the Veteran's response to that noise.  

The Board finds that, to the extent that the report of the 
December 2007 VA examination is favorable to the Veteran, that 
report is not accurate.  In particular, the Veteran reported that 
he was exposed to jet aircraft noise in service, and reported 
"some unprotected" exposure to hazardous noise of police work 
and construction work in a shipyard.  There is no notation that 
the examiner who conducted the 2007 VA audiology examination 
reviewed the evidence of the Veteran's reports of exposure to 
post-service hazardous noise exposure beginning in 1972.   
Therefore, to the extent that the 2007 VA examination report 
could be considered favorable to the Veteran's claim, that report 
is not persuasive, since it does not include a notation that the 
evidence from 1977 to 1981 was reported by the Veteran or 
reviewed by the examiner.  

The examiner who conducted the March 2008 VA audiology 
examination concluded, in part, that the Veteran's current 
hearing loss was related, in part, to the aging process.  The 
Board notes that his rationale is of minimal persuasive value, 
since the examiner did not discuss the audiology reports 
conducted in 1977 through 1981.  However, since this examiner did 
not base any specific conclusion on an 


inaccurate report from the Veteran, the Board finds this report 
of VA examination somewhat more persuasive than the 2007 VA 
examination report.  Thus, the unfavorable 2008 VA audiology 
report is of greater weight than the report of the 2007 VA 
examination.
The Veteran's testimony at his December 2009 Travel Board hearing 
did not reflect the information he provided in 1977 to 1981 about 
his post-service noise exposure, the audiometric examinations 
conducted in 1977, 1978, and 1980, or the opinions rendered in 
1977 to  1981.  The Board finds that the Veteran's Travel Board 
testimony is inaccurate and is not credible.  

The clinical evidence from 1977 to 1981 remains the most 
persuasive evidence of record.  The evidence from that period 
firmly establishes that the Veteran hi8mslef, during the period 
from 1977 to 1981, reported several times that his hearing loss 
was first noted in early 1977,  after several years of exposure 
to "intense" post-service noise.  

The preponderance of the accurate and credible evidence is 
against the claim.  The evidence is not in equipoise, and there 
is no reasonable doubt which may be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).  The claim for service connection 
for hearing loss is denied.

2.  Claim for service connection for tinnitus

As noted above, the Veteran reported "whistling" in his ears in 
service, among other symptoms, when a psychotic break was 
diagnoses in service.  However, no diagnosis of tinnitus was 
assigned.  The Board finds it significant that, after the 
Veteran's psychiatric disorder was treated, there was no further 
notation of the complaint of "whistling" in the ears.  

Post-service, in 1977, the Veteran sought evaluation of his 
hearing.  At that time, he reported that he had begun to have 
ringing in the ears beginning in January 1977.  The Veteran 
reported at this time that the ringing in the ears began 
following his 


exposure to intense noise, including noise from jackhammers, 
diesel engines, a the noise of a "vactor truck," a truck fitted 
with pressurized water equipment to clean out storm drains and 
catch basins.  

In April 1981, MB, MD, who evaluated the Veteran for his 
psychiatric disorder, determined that the Veteran was very 
sensitive to loud noise, and that noise caused the Veteran to be 
anxious.  The examiner stated that the Veteran had also developed 
tinnitus.  The examiner described the noise at the Naval 
Shipyard, where the Veteran worked as a pipefitter, as 
"intense," including noise from jackhammers, air compressors, 
diesel engines, and turbines.  

The Board finds it particularly significant that the April 1981 
report of MB, MD, states, after discussion of the Veteran's 
complaints of noises in the ear during his initial psychotic 
break in service in 1970 and the Veteran's later sensitivity to 
noise, that the Veteran "did not" have any trouble with the 
current complaints of noises in the ears until after post-service 
noise exposure during employment.  Dr. B. assigned a diagnosis of 
tinnitus, and the report reflects that he attributed that 
diagnosis to the Veteran's post-service employment exposure to 
hazardous noise.  

The Board is particularly persuaded that the Veteran's 
contemporaneous statement to an examiner who conducted April 1981 
examination was accurate.  At that time, the Veteran stated that 
he first began to notice the noises in the ear which were present 
in 1981 in 1977.  To the extent that the Veteran testified that 
tinnitus noted in service while on an aircraft was chronic and 
continuous thereafter, the 1981 treatment record directly 
contradicts the Veteran's testimony.  Rather, the treatment 
records dated in 1977 to 1981 reflect that, although the Veteran 
reported "whistling" in the ears in service, that problem was 
not chronic and continuous thereafter.  Rather, chronic and 
continuous tinnitus was noted in 1977.  

The Board finds that the Veteran's contentions and statements 
that onset of current tinnitus began during a period of service 
are not credible, in light of the contradictory evidence dated 
from 1977 through 1981.  Clinical evidence based on 


the Veteran's report of chronic tinnitus since exposure to 
aircraft noise during service is of no probative value.  
Consequently, the only probative medical evidence of record, that 
is, medical evidence not based on an inaccurate report by the 
Veteran, is unfavorable to the Veteran.

The preponderance of the accurate and credible evidence is 
against the claim.  The evidence is not in equipoise, and there 
is no reasonable doubt which may be resolved in the Veteran's 
favor.  The claim for service connection for tinnitus is denied.

III.  Withdrawal of substantive appeal

A review of the record reflects that the Veteran disagreed with 
an April 2008 rating decision which denied an increase in the 50 
percent evaluation assigned for the Veteran's service-connected 
psychiatric disability.  The RO issued a statement of the case in 
February 2009 on this issue, and the Veteran perfected an appeal 
in March 2009.  During his December 2009 Travel Board hearing, 
the Veteran requested to withdraw his appeal of this issue. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  The Veteran has withdrawn his 
appeal with respect to his claim for a disability evaluation in 
excess of 50 percent for a service-connected psychiatric 
disability.  Therefore, there remain no allegations of error of 
fact or law for appellate consideration as to the appropriate 
evaluation.  Accordingly, that portion of the appeal is 
dismissed.


ORDER

The appeal for service connection for hearing loss is denied.

The appeal for service connection for tinnitus is denied.

The appeal for an increased evaluation for service-connected 
psychiatric disability is dismissed.


REMAND

The Veteran testified that he had recently been treated by a VA 
physician, Dr. L., who had assigned a diagnosis of asbestosis.  
No VA clinical records from Dr. L. are associated with the claims 
files, and no VA clinical records more recent than February 2008 
are associated with the claims files.  The clinical records 
associated with the claims files appear to reference reports of 
pulmonary functions testing that are not associated with the 
claims files.  Since the Veteran testified that more recent VA 
clinical records substantiate his claim, Remand for those records 
is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment records 
from January 2008 to the present.  Obtain a list 
of the Veteran's VA appointments, and review the 
clinical records obtained against the list of 
appointments to assure that all records have been 
associated with the claims files.  Associate all 
reports of radiologic examination of any type and 
all reports of pulmonary function, especially 
records of pulmonary evaluation dated from 
January 2008 to the present.  

2.  Request that the VA reviewer who provided a 
March 2008 opinion again review the claims file, 
or afford the Veteran pulmonary examination, if 
the prior reviewer is unavailable.  The reviewer 
should be asked to again address the Veteran's 
claim that he has asbestosis.  The reviewer 
should be asked to provide an updated response to 
the following question, in light of the 
additional clinical evidence obtained since March 
2008.  The reviewer or examiner should address 
the following:
      (a) It is appropriate to assign a diagnosis 
of asbestosis? (b) Is it at least as likely as 
not (50 percent or greater probability) that the 
Veteran has a pulmonary disorder as a result of 
his exposure to asbestos in service?  
      (c) If the Veteran has a pulmonary disorder 
which is a result of exposure to asbestos, does 
that disorder result in any disability, that is, 
symptoms or impairment of respiratory function?

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  

3.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claim on appeal.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran and his representative have had 
an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


